FOLEY, J.
A decree of dissolution of marriage was entered and the respondent wife appeals from provisions of the final order which set amounts of child support and alimony and pertains to use of the family home.
Petitioner husband is required by the trial court’s oi’der to pay $75 per month for each of two children, now aged 14 and 16. He is also required to pay $50 alimony and make a mortgage payment of $150 each month. The evidence indicates his take-home pay to be about $800 per month, which suggests that he will be paying . $350 and retaining about $450.
Respondent’s expenses are estimated at $390 per month and by the terms of the decree she is to receive $200 from petitioner. She is an experienced typist and secretary and estimates that she can earn $250 working part time. Even after taxes it is apparent that she will earn enough to meet her expenses. While it may be that petitioner, with $450 per month remaining, could afford to pay more, from our de novo review we are convinced that the trial court’s determination is reasonable under the circumstances. See Wright and Wright, 13 Or App 101, 508 P2d 829 (1973).
We have reviewed petitioner’s other assignment of error and find it to be without merit.
Affirmed.